 Case 1:20-cv-01026-BAB Document 18                  Filed 12/14/20 Page 1 of 1 PageID #: 76



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

LAMAR F. MOORE                                                                       PLAINTIFF

vs.                                   Civil No. 1:20-cv-01026

BANCORPSOUTH BANK                                                                   DEFENDANT

                                      ORDER OF DISMISSAL

        IT APPEARING to the Court that the matter has been settled, counsel for all parties

 having so advised the Court, it is ORDERED that the case be, and it is hereby, DISMISSED

 WITH PREJUDICE, subject to the terms of the settlement agreement.

        If any party desires to make the terms of settlement a part of the record herein, those

 terms should be reduced to writing and filed with the Court within thirty (30) days from the file

 date of this Order.

        The Court retains jurisdiction to vacate this Order and to reopen the action upon cause

 shown that settlement has not been completed and that a party wishes this Court to enforce the

 settlement agreement specifically.

        ENTERED this 14th day of December 2020.

                                                         Barry A. Bryant
                                                       /s/
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 1
